Citation Nr: 1121812	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-44 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear.

2.  Entitlement to an initial rating greater than 10 percent for peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear and assigned a 10 percent disability rating, effective June 12, 2008, and denied service connection for a right knee condition.  In January 2009, the RO issued a second rating decision denying entitlement to an initial rating greater than 10 percent for service-connected peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear and continuing the previous denial of service connection for a right knee disorder.

The issue of entitlement to an initial rating greater than 10 percent for peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's right knee disorder is due to or related to his service-connected peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for a right knee disorder.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffered an injury during a football game in 1977 and subsequently received treatment for both his right ankle and right knee.  He alleges that he currently suffers from a right knee disorder that is either directly due to this 1977 injury or secondary to his service-connected right ankle injury.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical evidence, the Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id.  at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Neieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Right knee x-ray imaging from August 2008 shows mild to moderate osteoarthritic changes of the medial compartment of the femorotibial joint.  See August 2008 Addendum to Chiropractic Consultation Report; June 2009 VA Physician Statement.  As such, the evidence shows that the Veteran suffers from a currently diagnosed right knee disability.  Furthermore, the Veteran's VA physician submitted a statement in October 2010 asserting that his right knee pain has developed as a result of compensating for the pain and dysfunction in his right ankle, and that this condition has progressed to a severe arthritic process.  This statement also describes the results of MRI imaging, which showed torn ligaments and chondromalacia.

Conversely, in January 2009, the VA examiner provided the opinion that the Veteran's right knee osteoarthritis is less likely than not caused by or a result of residuals of a right ankle sprain as, according to the examiner, it is "very unlikely that chronic ankle laxity with no associated bony deformity could alter the normal weight bearing mechanics of the knee joint to such as a severe extent as to permanently disrupt and destroy the structural integrity of the intra articular cartilage and initiate a degenerative process."

Here, the Board finds that the opinion provided by the Veteran's VA physician is more probative than the opinion provided by the VA examiner due to the greater expertise of the physician compared to the examiner, a nurse practitioner; the availability of the MRI report, which was not reviewed by the VA examiner; and the greater familiarity of the Veteran's treating physician with his condition as opposed to the one examination conducted by the VA examiner.  As such, resolving any doubt in favor of the Veteran, the evidence shows that he suffers from a currently diagnosed right knee disorder that is due to or related to his 

service-connected peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear.  Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a right knee disorder is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In June 2009, the Veteran submitted a statement asserting that he has received current orthopedic treatment at the VA Medical Center in Miami, Florida.  Additionally, earlier that year, in January 2009, the Veteran asserted that he receives "constant monthly treatment" for his ankle.  Statements submitted by the Veteran's VA physician also show that he has recent VA orthopedic treatment records dated in 2009 and 2010.  However, the most recent VA treatment records present in the claims folder are dated from September 2008.  Therefore, on remand, the Veteran's recent VA treatment records must be obtained and associated with the claims folder as these records are highly relevant to any determination of the current severity of the Veteran's service connected right ankle disorder.  See 38 U.S.C.A. §  5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Furthermore, the Veteran alleges that his right ankle disorder has recently increased in severity.  As such, he should be provided with an additional VA examination of the ankle on remand.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  As noted by the Veteran in his October 2010 formal appeal, the examiner should note any additional functional loss due to pain, weakness, fatigue, or incoordination.  See 38 C.F.R. §§ 4.40, 4.10, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records related to his right ankle from the VA Medical Center in Miami, Florida, dated since September 2008.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right ankle disorder, specifically peroneal tendonitis of the right ankle with chronic instability and a chronic lateral complex tear.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right ankle.  

The examiner should report the range of motion of the right ankle, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


